 Case 20-17876     Doc 17   Filed 10/21/20 Entered 10/21/20 20:45:42             Desc Main
                              Document     Page 1 of 1




                                         Certificate Number: 14424-ILN-DE-035005133
                                         Bankruptcy Case Number: 20-17876


                                                        14424-ILN-DE-035005133




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on October 21, 2020, at 1:42 o'clock AM EDT, Angela Raggs
completed a course on personal financial management given by internet by BK
Class Inc., a provider approved pursuant to 11 U.S.C. 111 to provide an
instructional course concerning personal financial management in the Northern
District of Illinois.




Date:   October 21, 2020                 By:      /s/Mabelyn Ramirez


                                         Name: Mabelyn Ramirez


                                         Title:   Instructor
